948 F.2d 1289
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Wanda Kay HEARNE, Plaintiff-Appellant,v.Forest M. BRIDGES;  Anderson County, Tennessee, Defendants,v.Allen V. Kidwell;  State of Tennessee, Defendants-Appellees.
No. 90-5482.
United States Court of Appeals, Sixth Circuit.
Nov. 29, 1991.

Before KENNEDY and BOGGS, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Wanda Kay Hearne, a Tennessee resident, moves for pauper status and requests the appointment of counsel on appeal from the district court order denying her application to proceed in forma pauperis in a civil rights action.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
Hearne tendered a civil rights complaint and an application for pauper status in the district court.   The district court judge signed the block on the back of the application indicating that it was denied.   In a later order denying pauper status on appeal, the district court judge stated that the application had been denied because it was believed that Hearne could afford to pay the filing fee.


3
In order to assist this court in reviewing an order denying pauper status for an abuse of discretion, the district court must state its rationale for the denial.   Phipps v. King, 866 F.2d 824, 825 (6th Cir.1988).   The record before the court does not contain a sufficient rationale to allow review.   Accordingly, the motion for pauper status is granted for the limited purpose of considering this appeal, the request for counsel is denied, the district court's order is vacated, and this case is remanded for further proceedings.   Rule 9(b)(3), Rules of the Sixth Circuit.